Opinion of the Court
DARDEN, Judge:
In December 1969 this appellant was tried and convicted by a general court-martial at Fort Riley, Kansas, for various offenses, all committed during the months of September and October 1969. After findings, evidence of Article 15 punishment was admitted as Prosecution Exhibits 3 and 4. Dillard’s Enlisted Qualification Record (DA Form 20) was introduced in evidence as Prosecution Exhibit 5. A question now arises as to the admissibility of these exhibits.
Use of such evidence is permitted under the provisions of paragraph 75d, Manual for Courts-Martial, United States, 1969 (Revised edition), effective August 1, 1969. Accordingly, in this case Prosecution Exhibits 3, 4 and 5 were admissible. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970); United States v Wheat, 19 USCMA 491, 42 CMR 93 (1970); United States v Derrell D. Smith, 19 USCMA 491, 42 CMR 93 (1970); and United States v Montgomery, 20 USCMA 35, 42 CMR 227 (1970).
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.